      Case 2:20-cv-01829-TLN-CKD Document 6 Filed 11/10/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT KITCHENS,                                    No. 2:20-cv-1829 TLN CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    RIO COSUMNES CORRECTIONAL
      CENTER, et al.,
15
                          Defendants.
16

17           Plaintiff is a Sacramento County Jail prisoner proceeding pro se and seeking relief

18   pursuant to 42 U.S.C. § 1983. This proceeding was referred to this court by Local Rule 302

19   pursuant to 28 U.S.C. § 636(b)(1) and plaintiff has consented to have all matters in this action

20   before a United States Magistrate Judge. See 28 U.S.C. § 636(c).

21           Plaintiff requests leave to proceed in forma pauperis. As plaintiff has submitted a

22   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

23   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

24   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

25   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

26   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

27   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

28   /////
                                                         1
      Case 2:20-cv-01829-TLN-CKD Document 6 Filed 11/10/20 Page 2 of 4


 1   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

 2   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

 3           The court is required to screen complaints brought by prisoners seeking relief against a

 4   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 5   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 6   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 7   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

 8           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 9   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

10   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

11   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

12   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

13   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

14   Cir. 1989); Franklin, 745 F.2d at 1227.

15           In order to avoid dismissal for failure to state a claim a complaint must contain more than

16   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

17   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

18   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

19   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

20   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A
21   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

22   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

23   at 678. When considering whether a complaint states a claim upon which relief can be granted,

24   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

25   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

26   U.S. 232, 236 (1974).
27   /////

28   /////
                                                        2
      Case 2:20-cv-01829-TLN-CKD Document 6 Filed 11/10/20 Page 3 of 4


 1           The court has reviewed plaintiff’s complaint and finds that it fails to state a claim upon

 2   which relief can be granted under federal law. Plaintiff’s complaint must be dismissed. The

 3   court will, however, grant leave to file an amended complaint.

 4           Plaintiff complains about the response to Covid-19 at the Rio Cosumnes Correctional

 5   Center. However, plaintiff fails to point to specific facts amounting to a violation of his federal

 6   rights. In his amended complaint, plaintiff must allege in specific terms how each named

 7   defendant is involved, how that defendant’s actions resulted in plaintiff being injured and then

 8   how defendant’s federal rights were violated. There can be no liability under 42 U.S.C. § 1983

 9   unless there is some affirmative link or connection between a defendant’s actions and the claimed

10   deprivation. Rizzo v. Goode, 423 U.S. 362 (1976). Furthermore, vague and conclusory

11   allegations of official participation in civil rights violations are not sufficient. Ivey v. Board of

12   Regents, 673 F.2d 266, 268 (9th Cir. 1982). As for defendant Rio Cosumnes Correctional Center,

13   plaintiff is in formed that municipalities cannot be held vicariously liable under § 1983 for the

14   actions of their employees. Monell v. Dep’t of Social Services, 436 U.S. 585 at 691, 694 (1978).

15   “Instead, it is when execution of a government's policy or custom, whether made by its

16   lawmakers or by those whose edicts or acts may fairly be said to represent official policy, inflicts

17   the injury that the government as an entity is responsible under § 1983.” Id. at 694.

18           Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to

19   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

20   complaint be complete in itself without reference to any prior pleading. This is because, as a
21   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

22   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no

23   longer serves any function in the case. Therefore, in an amended complaint, as in an original

24   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

25           In accordance with the above, IT IS HEREBY ORDERED that:

26           1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
27   /////

28   /////
                                                         3
     Case 2:20-cv-01829-TLN-CKD Document 6 Filed 11/10/20 Page 4 of 4


 1           2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees

 2   shall be collected and paid in accordance with this court’s order to the Sacramento County Sheriff

 3   filed concurrently herewith.

 4           3. Plaintiff’s complaint is dismissed.

 5           4. Plaintiff is granted thirty days from the date of service of this order to file an amended

 6   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil

 7   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket

 8   number assigned this case and must be labeled “Amended Complaint.” Failure to file an

 9   amended complaint in accordance with this order will result in a recommendation that this action

10   be dismissed.

11   Dated: November 10, 2020
                                                        _____________________________________
12
                                                        CAROLYN K. DELANEY
13                                                      UNITED STATES MAGISTRATE JUDGE

14

15
     1
16   kitc1829.14

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
